Citation Nr: 0912774	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-12 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1983 
to March 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which, in pertinent part, denied entitlement to 
service connection for diabetes mellitus.

The Veteran testified at a Board video-conference hearing 
before the undersigned Veteran's Law Judge in March 2007.  A 
transcript of the hearing is of record.  

In June 2007 the Board remanded the Veteran's current claim 
for additional development.  

The Veteran submitted additional evidence to the Board in 
February 2009 that had not been considered by the RO.  
However, a remand pursuant to 38 C.F.R. § 20.1304 (2008) is 
not necessary, as the Veteran specifically waived RO 
jurisdiction of the newly submitted evidence.


FINDING OF FACT

Diabetes mellitus was not diagnosed in service or for many 
years thereafter, and the preponderance of evidence is 
against a finding that diabetes mellitus is related to 
service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2002 and post-adjudication notice by 
letter dated in June 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran a 
medical examination and obtained an opinion regarding the 
nature and etiology of his claimed diabetes mellitus 
disability, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for diabetes mellitus.  
The Veteran testified at his March 2007 hearing that he began 
to exhibit symptoms of diabetes such as drinking large 
amounts of water and having urine of a strange color in the 
early 1990s.  The Veteran testified that he did not have a 
discharge examination.  The Veteran contends that he was 
diagnosed with diabetes on May 30, 1996, and that he has 
submitted medical journal articles indicating that diabetes 
mellitus is an illness in which the there is continual high 
levels of blood glucose, a condition known as hyperglycemia.  
The Veteran has also submitted numerous statements from his 
friends and family indicating that when he came home he would 
look run down and lack energy, would drinks large amounts of 
water, would have swollen ankles, would go to the bathroom 
frequently, and that his feet and legs hurt.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Where certain chronic diseases, including diabetes mellitus, 
become manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private hospital records dated May 30, 1996, note that the 
Veteran complained of abdominal pain.  It was noted that the 
Veteran was given an assessment of abdominal 
pain/hyperglycemia, and that an ultrasound of his appendix 
was conducted.  The final emergency report noted that the 
Veteran had a glucose measurement of 239 and that he was 
instructed to follow-up without fail because of his increased 
glucose and a family history of diabetes.  A private 
treatment record dated in November 2000 indicates that the 
Veteran had several tests and beside the "glucose" entry it 
notes "negative." 

A VA general medical examination was conducted in October 
2003 for the Veteran's claim of entitlement to individual 
unemployability.  Following diagnostic and clinical tests the 
Veteran was diagnosed with significantly elevated blood and 
urine sugar, and was advised to follow-up on treatment with 
his primary care physician.  VA treatment records dated on 
November 6, 2003, note that the Veteran was given a diagnosis 
of elevated blood sugar.  VA treatment records dated later in 
November 2003 note that the Veteran was recently diagnosed 
with non-insulin dependent diabetes mellitus (NIDDM), and the 
Veteran was given an assessment of NIDDM.  A VA examination 
report dated in July 2008 notes, in pertinent part, that the 
Veteran was given a diagnosis of type 2 diabetes mellitus.  
Thus, the record shows a current diabetes mellitus 
disability.  

STRs do not indicate the Veteran was treated for, or 
diagnosed with, diabetes mellitus during service.  Likewise, 
STRs do not note any abnormal glucose measurements during 
service.  

An August 2004 private medical opinion notes that, based on a 
review of the Veteran's May 30, 1996 record, the Veteran's 
elevated glucose was more likely than not a pre-existing 
condition.  

A February 2007 private medical opinion notes that, in the 
physician's professional opinion, the Veteran had diabetes 
mellitus prior to his lab work done on May 30, 1996, and had 
symptoms in 1992 through 1993, probably like diabetes for 
several years prior to May 30, 1996.

The Veteran submitted numerous print-outs from internet 
websites related to diabetes.  One such document dated 
December 15, 2008, discusses the urine glucose test.  
Another, also dated December 15, 2008, discusses blood sugar.  
A document titled Resource Guide 2004 notes that diabetes is 
diagnosed by blood glucose tests and that a blood glucose 
level of 200 or higher indicates diabetes.  A document titled 
Diabetes Mellitus notes that the diagnostic criteria for 
diabetes mellitus includes a plasma glucose level of 200 or 
greater.  Finally a document from Wild Iris Medical Education 
Inc., notes that diabetes mellitus is a chronic illness in 
which the body is exposed to continual high levels of blood 
glucose, a condition known as hyperglycemia.  These articles, 
however, do not provide the needed nexus in this claim.  
Generic texts, such as the ones offered, which do not address 
the facts of this particular Veteran's case, do not 
constitute competent medical evidence of causality as to the 
Veteran's claim.  See Sacks v. West, 11 Vet. App. 314 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

A VA examination was conducted in July 2008.  The examiner 
noted that he reviewed the Veteran's claim file.  The 
examiner noted that the Veteran had a past medical history 
of, among other conditions, hyperglycemia, documented May 30, 
1996.  The Veteran's medical records indicate that he had a 
history of diabetes mellitus requiring oral medications since 
around 2002 or 2003.  

The Veteran indicated to the examiner that he was diagnosed 
with diabetes mellitus on May 30, 1996; however the records 
in the Veteran's claim file do not support a diagnosis of 
diabetes at that time.  The Veteran was seen on May 30, 1996, 
for abdominal pain/hyperglycemia and had a glucose level of 
239.  The examiner asked the Veteran why he did not follow up 
with his diabetes before or after 1996, and the Veteran 
reported he had a history of diabetes back to 1992 or 1993.  
The examiner also noted that Veteran's claim file was 
reviewed for other supporting data that would give some 
continuity and chronology to his diabetes after his initial 
diagnosis of hyperglycemia in May 1996.  Besides a glucose of 
239 in May 1996, he had a urinalysis glucose of 50.  The next 
urine available was from a physician in November 2000, and 
the urinalysis done at that time was negative.  The examiner 
gave the Veteran a diagnosis of hyperglycemia diagnosed May 
30, 1996, with no definitive diagnosis of diabetes mellitus, 
and diabetes mellitus, officially treated in 2002, by the 
Veteran's reported history, which is supported by VA 
treatment records. 

The examiner opined that it is not at least as likely as not 
that any current diabetes mellitus is related by etiology to 
the Veteran's active military service on any basis.  As part 
of his rationale for this opinion the examiner noted that the 
author of the August 2004 private medical opinion did not 
give a rationale for his opinion and that in regard to the 
May 30, 1996 treatment record, a diagnosis of diabetes cannot 
be made based upon a single glucose value.  Likewise, 
regarding the February 2007 private medical opinion, the 
examiner noted that the author of it did not document how he 
came up with his conclusion, such as concrete evidence of 
correlating glucoses to go along with the Veteran's symptoms 
of thirst, fatigue, and leg swelling.  The examiner opined 
further that he cannot say that the diagnosis of 
hyperglycemia rendered on May 30, 1996, represented a 
diagnosis of diabetes mellitus because the treating physician 
did not in fact diagnose the Veteran with diabetes and that, 
more than likely, the elevated glucose of 239 was a randomly 
elevated glucose and could be explained by the stress of the 
episode of abdominal pain the Veteran experienced.  

The Veteran's August 2004 and February 2007 private medical 
opinions do not provide a rationale for their respective 
findings that the Veteran's elevated glucose was a condition 
that pre-existed May 30, 1996, or that the Veteran had 
diabetes mellitus several years prior to May 30, 1996.  Hence 
these opinions are merely speculative because they do not 
provide a rationale for their conclusions.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale does not provide the required degree of 
medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, the medical opinions the Veteran submitted 
carry little evidentiary weight because they are "... 
unsupported and unexplained..." Bloom, 12 Vet. App. at 187.  

In contrast, the VA examiner provided a thorough rationale 
for his opinion that it is not at least as likely as not that 
any current diabetes mellitus is related by etiology to the 
Veteran's active military service on any basis.  He noted 
that on May 30, 1996, the Veteran was not diagnosed with 
diabetes and that, more than likely, the elevated glucose of 
239 was a randomly elevated glucose that could be explained 
by the stress of the episode of abdominal pain and that the 
Veteran's November 2000 urinalysis was negative.  He also 
noted a review of the Veteran's entire claim file, including 
the Veteran's private medical opinions.  The opinion of a 
physician that is based on a review of the entire record is 
of greater probative value.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his diabetes mellitus is 
related to service.  The Board notes the Veteran and his 
friends and family's contentions and testimony that his 
problems with diabetes mellitus began in 1992 and 1993.  
However, as laypersons, lacking in medical training and 
expertise, the Veteran and friends and family cannot provide 
a competent opinion on a matter as complex as the diagnosis 
or etiology of his claimed disability and their views are of 
no probative value.  And, even if their opinions were 
entitled to be accorded some probative value, they, and the 
August 2004 and February 2007 private medical opinions and 
medical print-outs from internet websites, are far outweighed 
by the detailed opinion provided by the VA medical 
professional who thoroughly discussed all the medical 
evidence of record and the etiology of the Veteran's claimed 
diabetes mellitus disability.  See Jandreau v. Nicholson, 492 
F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006)).  

The first contemporaneous medical evidence of a diagnosis of 
diabetes mellitus is well after the one-year presumptive 
period from discharge from service; thus, service connection 
is not warranted on a presumptive basis.  See 38 C.F.R. §§ 
3.307, 3.309.

The preponderance of the evidence is against the claim for 
diabetes mellitus; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


